Morton, C. J.
Daggett as owner of the pond had the right to dispose of the water and of the ice which might be formed upon it, and there can be no doubt that it was the purpose of the indenture to transfer to the plaintiff the sole and exclusive right to cut and use, or sell, all such ice, except what the lessor needed for his private use. Paine v. Woods, 108 Mass. 160,173. By the lease, therefore, the plaintiff acquired a valuable right, and it would be a reproach to the law if it did not furnish him a remedy for an unlawful encroachment upon this right by a stranger.
It is not necessary to discuss the somewhat nice questions whether the plaintiff had such an interest in the land that he could bring trespass guare clausum, or whether he had such property in the ice that he could maintain an action of trover against the defendants. He had an interest greater than a mere revocable license, and could bring an action against Daggett if he interfered with his rights under the lease; he had, as we have said, a valuable right, and, if a stranger unlawfully encroached upon this right, we can see no reason why he might not maintain a proper action therefor.
The second count of the plaintiff’s declaration substantially sets out his rights, and the violation of them by the defendants; and we are of opinion that, under it, the plaintiff may recover such damages as he shows he has sustained by reason of such unlawful violation of his rights. Exceptions sustained.